MARCUS, J.,
concurs in the granting of the motion to dismiss, but dissents from the per curiam opinion insofar as it sets aside part of the opinion on original hearing. A judgment of this court is not a final judgment until after the case is disposed of on rehearing, if a rehearing is granted. La.Code Civ.P. art. 2167; see also Consolidated Loans, Inc. v. Guercio, 356 So.2d 441 (La.App. 1st Cir.1977). Therefore, when this court granted the joint motion to dismiss the case (in effect disposing of the case on rehearing), the original judgment becomes final.